Citation Nr: 0522918	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-37 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 31, 1959, to 
January 29, 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Residuals of a left knee injury clearly and unmistakably 
preexisted the veteran's entry into active service.

3.  Competent medical evidence of record does not demonstrate 
that the veteran's preexisting residuals of a left knee 
injury underwent an increase in disability during active 
service that resulted in a permanent increase in severity.  


CONCLUSION OF LAW

A left knee disability not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 70 Fed. Reg. 23,027-
23,029, effective May 4, 2005, [to be codified as amended at 
38 C.F.R. § 3.304(b)]; 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, a letter from the RO to the veteran dated in 
June 2003, and provided to him prior to the initial 
unfavorable decision of record, notified him of the substance 
of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004), the June 2003 letter 
essentially satisfied the notice requirements of the VCAA by:  
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence a claimant is expected to provide; 
and (4) requesting the veteran to provide any information or 
evidence in his possession that pertained to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to element (1) of such notice, the RO's June 2003 VCAA 
letter advised the veteran of the elements of a claim for 
service connection, and provided a list of the type of 
evidence that would support his claim (as necessary to show 
that his claimed disorder had existed from the time of his 
service to present day).  As to element (2) of this notice, 
the RO told the veteran in this letter that VA was 
responsible for obtaining his service medical records, as 
well as all records held by Federal agencies, and further 
advised that it would help him obtain private records or 
evidence necessary to support his claim.  The RO also advised 
that it would arrange for the veteran to undergo a medical 
examination, and/or that it would obtain a medical opinion on 
his case, if such was necessary to decide the claim.  As to 
notice element (3), the RO informed the veteran that he must 
provide enough information about his records do that VA could 
request them from the appropriate repository, and 
specifically advised that it was his responsibility to ensure 
that the RO received all requested records that were not in 
the possession of a Federal department or agency.  As to 
notice element (4), the June 2003 VCAA letter included a 
specific request to the veteran to send in any medical 
reports he had in his possession.   Consequently, under the 
circumstances of this case, the Board finds that the VCAA's 
notification requirements have been satisfied.  Pelegrini, 
supra; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records and VA 
treatment reports have been obtained and associated with the 
claims file.  The Board observes, however, that no pertinent 
post-service treatment records are contained in the claims 
file, because the veteran specifically advised the RO that he 
has not sought any post-service medical treatment for his 
claimed left knee disability.  (The Board does note that 
there is a brief, post-service April 1961 private evaluation 
report as well as a later service medical examination report 
and history, but these records do not relate to any treatment 
of a knee problem at those times.)

The Board does recognize that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) (emphasis 
added).  In this case, a VA examination was not provided for 
the claim.  The Board finds, however, that there is no need 
for a VA examination at this time.  While left knee problems 
are documented in the veteran's service medical records, he 
has indicated that he has sought no post-service medical 
treatment for his knee.  Moreover, there is also additional 
evidence of record to indicate that subsequent to his initial 
in-service knee problems, the veteran underwent additional 
medical evaluation that resulted in a finding that his knee 
had healed without residual problems.  And, thereafter, there 
is no medical documentation as to a chronicity of complaints, 
manifested symptomatology, or treatment attributable to the 
prior in-service knee problem.  Nor is there evidence 
suggestive of a causal connection between any current knee 
problem and the veteran's period of active service.  As such, 
any medical opinion obtained at this time, as to a current 
disability and its etiology, would necessarily be 
speculative, and based entirely on the veteran's own history 
of symptoms since his service discharge.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

The Board is also aware that there is information contained 
in the current VA outpatient treatment reports of record to 
indicate that the veteran is in receipt of benefits from the 
Social Security Administration (SSA), to include Medicare 
Parts A and B.  Normally, VA is under an obligation to 
undergo all necessary action to attempt to obtain such 
records.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In 
this case, again, the veteran freely admits that he has 
received no post-service medical treatment or evaluation 
whatsoever for knee problems.  As such, there is no basis in 
the record for a belief that the veteran's SSA records would 
be supportive of this claim, and he also does not indicate 
that to be the case.  Accordingly, the Board finds that 
further development in the form of a remand to obtain such 
records is not in order at this time.  See Brock v. Brown, 10 
Vet. App. 155, 161 (1997) (VA is not obligated to obtain 
records that are not pertinent to the claim); see also Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information that 
could possibly support a claim). 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding additional evidence that 
needs to be obtained in order to fairly decide the claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and that the case is ready for 
appellate review.

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); see also 70 Fed. Reg. 
23,027-23,029, effective May 4, 2005, [to be codified as 
amended at 38 C.F.R. § 3.304(b)].  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2004).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2004).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2004).  A temporary worsening of symptoms, rather than a 
deterioration of the condition, cannot be considered to be 
aggravation of a preexisting injury or disease and is not a 
basis for invoking the presumption.  See Jensen v. Brown, 4 
Vet. App. 304 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Analysis of the Claim

The veteran desires entitlement to service connection for the 
residuals of a left knee injury.  He avers that even if his 
disorder preexisted active duty (which he contends is not the 
case), it was aggravated during service to a degree such that 
it now warrants service connection.  He further relates that 
although he did not seek medical treatment for his knee 
disorder after his release from active duty, he has had a 
chronic problem ever since then, which has required self-
treatment and self-medication.  For the reasons detailed 
below, however, the Board finds that the pertinent evidence 
of record does not establish entitlement to an award of 
service connection at this time.  38 U.S.C.A. §§ 1111, 1131, 
1132, 1153; 70 Fed. Reg. 23,027-23,029, effective May 4, 
2005, [to be codified as amended at 38 C.F.R. § 3.304(b)]; 
38 C.F.R. §§ 3.303, 3.306 (2004).

The veteran's service medical records reflect that upon entry 
examination in April 1959, there were no complaints or 
findings relative to a left knee disorder.  By August 1959, 
the veteran had reported for treatment with complaints of 
left knee pain, but clinical evaluation was negative.  In 
November 1959, he returned with continuing complaints of pain 
and a "catch" in his knee, originating from a high school 
football injury.  Clinical evaluation was again negative.  X-
ray evaluation in December 1959 was also negative.  The 
veteran was referred for an orthopedic consultation, however, 
with a provisional diagnosis of internal derangement possibly 
requiring surgery.  On orthopedic consultation at a service 
hospital, the veteran was diagnosed with internal derangement 
of the left knee, with an old torn medial meniscus.  Although 
surgery was not deemed necessary at the time, the veteran was 
recommended for service discharge based upon a disorder that 
existed prior to service.  

The service medical records then reflect that in early 
January 1960, the veteran appeared before a Board of Medical 
Survey, a panel of three individuals who  determined that he 
should be discharged from service in light of physical (left 
knee) disability.  Before this panel, the veteran relayed 
that in May 1958, while practicing for varsity football, he 
was hit from the side and front, sustaining an injury to his 
left knee.  The knee became swollen and painful on weight 
bearing, and was treated only by the use of an elastic 
bandage, as the veteran did not see a doctor.  The veteran 
further relayed that the knee was not aspirated and the 
swelling remained for a period of three weeks.  The panel 
noted that after this initial injury, the veteran noted a 
tendency for his knee to give way and to lock in partial 
extension, which bothered him enough to cease playing varsity 
football.  The panel noted that the veteran's symptoms had 
continued until the time of his service enlistment.  It was 
noted that he denied a history of a trick or locked knee at 
that time because he felt that his recruit training would 
cure this difficulty.  The veteran reported that after 
service entry, however, he had increased symptoms of locking, 
giving way, and effusion, in relation to activities such as 
marching and stair climbing.  The panel then noted that the 
veteran had not been involved in any specific accidents or 
direct trauma, however, during service.  After review of 
clinical findings, the panel concluded in its report that the 
veteran had an internal derangement of the left knee with a 
torn medial meniscus that existed prior to entry into 
service.  The panel further held that this disorder was not 
incurred in or aggravated by active service.  

Thereafter, a late January 1960 report of medical examination 
reflected the left knee disability noted above.  The veteran 
was then discharged from active duty.

The record indicates that after his service discharge, the 
veteran applied for reenlistment.  To that end, a private 
medical report from A.L., M.D., dated in April 1961, stated 
that the veteran sustained a left knee injury three years 
prior, but that Dr. L. was unable to discern any current 
abnormality.  The veteran then underwent a service orthopedic 
consultation in April 1962 to ascertain the current status of 
his left knee.  At this evaluation, the veteran reported that 
he was clipped while playing football two years prior, and 
had swelling, pain, and momentary locking that resolved after 
a few weeks without any further trouble.  On clinical 
evaluation, the veteran was well-developed, muscular, and 
walked without a limp.  His quadriceps muscle was normal in 
contour and strength, and all muscles crossing at the knee 
joint were noted to be functioning at a normal strength 
level.  There was no swelling in the knee, and there was a 
full range of motion in the knee joint with no indication of 
pain or crepitus.  The knee joint was also stable in all 
planes, and there was no tenderness over the medial or 
lateral joint lines.  The veteran also brought X-ray reports 
to the service orthopedic consultation, which showed no 
evidence of fracture, dislocation, loose body, narrowing of 
joint space, arthritic change, or other pathology.  After 
this evaluation, the diagnosis was a healed sprain of the 
left knee joint, by history, and the veteran was approved for 
reenlistment.  Companion April 1962 service reports of 
medical history and examination also listed no current knee 
disorder, only a history of prior injury.

There are no further pertinent medical reports of record.  
(There are VA outpatient treatment reports dated from 
February 1999 to June 1999, but these reports do not include 
any mention of complaints, symptoms, diagnosis, or treatment 
of any current left knee disability.)  The veteran avers, 
however, that while he had no pre-service knee injury or 
disorder, the problems first noted in service in 1959 have 
continued to the present day, and because of employment and 
insurance issues, he has not sought professional medical 
treatment, but has instead self-treated and self-medicated 
his knee since then.

The Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence of record.  In light 
of this review, however, the Board first finds that the 
veteran's residuals of a left knee injury preexisted his 
entry into active service.  Although no such problem was 
noted on his April 1959 entry examination report, thus 
initially appearing to entitle the veteran to the presumption 
of soundness, the Board finds that this presumption of 
soundness is adequately rebutted by clear and unmistakable 
evidence of the existence of a left knee disorder before 
service, and of one that was not aggravated during service.  
38 U.S.C.A. §§ 1111, 1132; 70 Fed. Reg. 23,027-23,029, 
effective May 4, 2005, [to be codified as amended at 
38 C.F.R. § 3.304(b)].  The medical evidence of record, as 
seen in the April 1961 report from Dr. L., confirms the 
occurrence of the pre-service football injury that the 
veteran repeatedly described to his in-service physicians as 
noted in his service medical records.  The Board finds these 
clinical reports to be more probative than the veteran's 
assertions in an October 2004 handwritten statement that he 
did not have any knee problems prior to his entry on active 
duty because they were made contemporaneous to his military 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  This statement also 
appears to be contrary to the veteran's testimony at a 
personal hearing before the undersigned in January 2005 
acknowledging the pre-service injury.  Moreover, the report 
from Dr. L., as well as the detailed April 1962 service 
evaluation to determine the propriety of the veteran's 
reenlistment at that time, shows that whatever knee problems 
experienced by the veteran during active service had resolved 
within one to two years thereafter, which is persuasive 
evidence that these problems did not permanently increase in 
severity during or as the result of active service.  Thus, 
the Board finds that the veteran is not entitled to the 
presumption of soundness.  Id.

The Board must further determine whether the veteran is 
entitled to a presumption of aggravation of his preexisting 
residuals of a left knee injury.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The veteran and his representative assert 
that the veteran's pre-existing left knee disability was 
permanently aggravated during his period of active duty and 
that aggravation should be conceded based on the fact that 
the veteran was medically discharged shortly after his 
enlistment due to left knee problems.  The Board disagrees.  
As to this determination, the Board finds that the second 
presumption is also rebutted by the competent medical 
evidence of record, namely the aforementioned 1961 and 1962 
medical reports.  As noted above, this competent medical 
evidence shows that the veteran's knee problems in service 
were not representative of a permanent increase in 
disability, in that these problems had apparently resolved by 
the time of post-service medical evaluation that did not 
record any residual symptomatology.  Additionally, the 
Medical Board determined that the veteran's pre-existing left 
knee disability was not aggravated by his military service.  
Thus, the veteran's in-service symptoms were representative 
of no more than a temporary flare-up of his preexisting left 
knee symptomatology.  See Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991) (temporary 
flare-ups, even in service, will not be considered sufficient 
to establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened).  
Accordingly, the veteran is not entitled to the presumption 
of aggravation for his left knee disability.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  The Board also observes that the 
veteran has not submitted any medical reports confirming the 
presence of a chronic left knee disability shortly after his 
discharge from service.  Hence, there is no reasonable basis 
upon which to based a grant of service connection based on 
continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(b).  Moreover, in Voerth v. West, 13 Vet. App. 117, 
120-1 (1999), the Court stated that there must be medical 
evidence demonstrating a relationship between a veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a layperson's 
observation is competent.  Such evidence is lacking in this 
case.  

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board may 
not consider the veteran's assertions that he has a current 
diagnosed left knee disorder, or that the same may be related 
in any manner to his period of active service, to be 
competent medical evidence in support of this appeal.

The Board concludes that because the competent medical 
evidence of record shows that the veteran entered active duty 
with a preexisting left knee disorder that did not 
permanently increase in severity during or as the result of 
this service, the claim for service connection will be 
denied.  Similarly, in light of this preexisting disorder, 
service connection likewise is not warranted under normal 
legal considerations, which contemplate application of the 
presumption of soundness as well.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  When all of the evidence for a claim is 
assembled, the Secretary is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based upon the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and so it must be denied.


ORDER

Service connection for a left knee disability is denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


